Name: 90/373/EEC: Council Decision of 29 may 1990 concerning the conclusion of the agreement establishing the common fund for commodities
 Type: Decision
 Subject Matter: trade policy;  international trade
 Date Published: 1990-07-14

 14.7.1990 EN Official Journal of the European Communities L 182/1 COUNCIL DECISION of 29 May 1990 concerning the conclusion of the Agreement establishing the Common Fund for Commodities (90/373/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing the Common Fund for Commodities relates to matters within the jurisdiction of the Member States and to matters covered by the common commercial policy; Whereas the Agreement has been signed by the Community and its Member States; Whereas the Member States have already completed the ratification, acceptance or approval procedures provided for in Article 54 of the Agreement; Whereas it is important, therefore, that the Community also approve the Agreement deposited with the Secretary-General of the United Nations Organization, HAS DECIDED AS FOLLOWS: Article 1 The Agreement establishing the Common Fund for Commodities is hereby approved on behalf of the Community. The Community shall deposit the instrument of approval of the Agreement with the Secretary-General of the United Nations. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the instrument of approval on behalf of the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 29 May 1990. For the Council The President M. GEOGHEGAN-QUINN